               IN THE UNITED STATES DISTRICT COURT FOR THE
                       WESTERN DISTRICT OF MISSOURI
                             CENTRAL DIVISION

 UNITED STATES OF AMERICA,

                             Plaintiff,

       v.                                       No. 18-04128-01-CR-C-RK

 JEROME RAINEY,

                             Defendant.

                                          ORDER

      Upon Motion filed by the United States of America, and for good cause shown, it is hereby

      ORDERED that the Indictment filed in the above entitled cause is dismissed.



Date: May 22, 2019                         s/ Roseann Ketchmark
                                           Roseann Ketchmark
                                           United States District Judge
